COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Kelvin Clandus Johnson v. The State of Texas

Appellate case numbers:     01-16-00548-CR

Trial court case numbers: 1482451

Trial court:                230th District Court of Harris County

        On September 20, 2016, this case was abated and remanded to the trial court to
 appoint appellate counsel. On October 13, 2016, although no supplemental clerk’s
 record has been filed yet, a hearing record was filed in this Court for the abatement
 hearing held that day in which, among other things, the trial court appointed Doug
 Durham as appellant’s appellate counsel.

       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to dismiss as moot appellant’s September 6, 2016
motion to appoint counsel, to remove appellant as his own counsel, and to designate
Doug Durham as appellant’s appellate counsel.


       Because the clerk’s record was filed in this Court on August 29, 2016, and the
reporter’s record was filed in this Court on October 5, 2016, the appellate record appears
to be complete. Accordingly, appellant’s brief is ORDERED to be filed no later than 30
days of the date of this Order. See TEX. R. APP. P. 2, 38.6(a)(2). Appellee’s brief, if any,
is ORDERED to be filed no later than 30 days from the filing of appellant’s brief. See
id. 38.6(b).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually
Date: November 8, 2016